939 So.2d 1071 (2006)
SHERRILL LYNN PARSONS Appellant,
v.
STATE OF FLORIDA, Appellee.
Case No. 2D05-4778.
District Court of Appeal of Florida, Second District.
Opinion filed September 29, 2006.
Guillermo E. Gomez, Jr., of Gomez & Touger, P.A., Tampa, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Richard E. MacDonald, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed.
WHATLEY, CASANUEVA, and WALLACE, JJ., Concur.
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND, IF FILED, DETERMINED.